Citation Nr: 9912503	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-28 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a subdural hematoma with subsequent headaches, light 
sensitivity and mild decreased visual acuity, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for history of 
subdural hematoma with subsequent headaches, light 
sensitivity and mild decreased visual acuity.  A 10 percent 
evaluation was assigned at that time.  The veteran filed a 
timely notice of disagreement regarding his initial 
disability rating, and this appeal was commenced.  The issue 
initially came to the Board in January 1997, at which time it 
was remanded for additional development.  The RO again 
reviewed the claim and increased the veteran's rating to 30 
percent.  It was then returned to the Board in February 1998, 
at which time the claim was remanded a second time for 
additional development.  It has now been returned to the 
Board.  

The veteran has indicated that he is unable to secure or 
maintain employment due to his service-connected subdural 
hematoma residuals.  The September 1996 personal hearing 
testimony, the October 1992 notice of disagreement, and the 
August 1994 VA Form 9, include references to unemployability.  
The RO is invited to respond as it deems appropriate to these 
contentions.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

This case must be remanded for a third time because the VA 
medical examiner failed to answer the questions posed in the 
prior remand.  Furthermore, despite the deficiencies in the 
examination report, the RO returned the claim to the Board 
without additional correction.  

Specifically, the veteran is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, for brain disease due to 
trauma.  Under this code, a service connected disability may 
be rated "from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function."  
38 C.F.R. § 4.124a (1998).  A May 1997 private psychological 
evaluation of the veteran reports "suggestive evidence of an 
injury-related personality change."  This statement raises 
the possibility that the veteran's service connected 
disability includes mental or psychiatric function 
impairment; such a medical etiology question is beyond the 
expertise of the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The VA examiner who reviewed the veteran in 
July 1998 diagnosed him with a personality disorder but 
failed to state if this disability is a manifestation of his 
subdural hematoma.  He also failed to state whether a 
diagnosis of multi-infarct dementia (or the medical 
equivalent thereof) was warranted, and to provide the 
veteran's Global Assessment of Functioning score, as was 
requested in the Board's February 1998 remand.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the U. S. Court of Appeals for 
Veterans Claims (Court) has stated that "'separate ratings 
can be assigned separate periods of time based on facts 
found', a practice known as 'staged' ratings." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citations omitted).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1998).  

As was noted in the prior remand, the segment of the rating 
schedule for determining the disability evaluations for 
mental disorders was changed effective November 7, 1996.  
Because the veteran's claim was filed or opened prior to the 
effective date of this regulatory change, and the 
administrative or judicial appeal process had not yet been 
concluded, the version of the rating schedule most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Ultimately, the veteran need not be rated 
for a psychoneurotic disorder if other manifestations of his 
service connected disability are more prevalent; however, the 
assigned rating must take into account all criteria that 
might be applicable.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be reviewed in conjunction 
with the examination.  The psychiatrist 
should also review the new rating 
criteria for mental disorders, and all 
indicated tests must be conducted.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  Any necessary special studies 
or tests are to be accomplished.  

The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of his service-connected 
brain trauma, and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's ability to establish 
and maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should state whether a 
diagnosis of multi-infarct dementia 
associated with brain trauma (or any 
diagnosis that is the medical equivalent 
of multi-infarct dementia associated with 
brain trauma) is warranted.

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected disability.  It is 
imperative that the physician explain the 
significance of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinion expressed must be provided.  

3.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should review the veteran's claim.  
The increased rating claim for residuals 
of a subdural hematoma should be reviewed 
on the basis of all evidence of record.  
If he is rated utilizing the diagnostic 
criteria for mental disorders (38 C.F.R. 
§ 4.125 et seq.), the claim must be 
adjudicated under both the old and the 
new rating criteria and rated in 
accordance with the guidance expressed by 
the Court in Karnas.  The RO must also 
consider if a staged rating is warranted, 
based on the evidence of record, in 
compliance with the Court's 
pronouncements in Fenderson.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if such is warranted.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


